DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of reason for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed A system for communication using dynamic spectrum access, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: select from a list of available dynamic spectrum access channels, a set of channels as active channels, the active channels comprising uplink channels and downlink channels; distribute the active channels among a plurality of base station radios of a base station, wherein a different channel is assigned to different base station radios of the plurality of base station radios; assign at least one uplink channel and at least one downlink channel to a plurality of client devices based on a beacon signal that includes the active channels available in a plurality of regions and based on locations of the plurality of client devices in the plurality of regions, wherein at least two client devices of the plurality of client devices have at least one active channel in common; group the at least two of the client devices having the active channels in common on shared channels that include the active channels and at least one backup channel; assign time slots to the client devices in the group; and enable communication, with channel hopping between the active channels and the at least one backup channel, between the client devices using the shared channels during the assigned time slots.
The closest prior art, as previously recited, Chu et al. (US 2007/0249341 A1), Kim et al. (US 2012/0170534 A1), Cheng et al. (US 2017/0181161 A1), Webb et al. (US 2014/0269550 A1), are also generally directed to various aspects of assigning a communication bandwidth in dependence on bandwidth availability.  However, none of Chu, Kim, Cheng, Webb teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, 15.  For example, none of the cited prior art teaches or suggest the steps of assign at least one uplink channel and at least one downlink channel to a plurality of client devices based on a beacon signal that includes the active channels available in a plurality of regions and based on locations of the plurality of client devices in the plurality of regions, wherein at least two client devices of the plurality of client devices have at least one active channel in common; group the at least two of the client devices having the active channels in common on shared channels that include the active channels and at least one backup channel; assign time slots to the client devices in the group; and enable communication, with channel hopping between the active channels and the at least one backup channel, between the client devices using the shared channels during the assigned time slots.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478